Citation Nr: 0000435	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to additional burial benefits and plot or 
interment allowance in excess of $88.77.





ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1941 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 determination from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which awarded entitlement to burial benefits in 
the amount of $88.77, but denied entitlement to additional 
burial benefits and entitlement to a plot or interment 
allowance.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1998 from a nonservice-
related cause.

2.  The veteran was in receipt of service-connected 
disability compensation at the time of his death.

3.  The cost of the veteran's memorial service in the amount 
of $83.93 was paid by the appellant.

4.  The appellant has not provided documented evidence 
showing that she paid for additional burial expenses or plot 
or interment expenses.  


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits and 
a plot or interment allowance have not been met.  38 U.S.C.A. 
§§ 2302, 2303 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.1600(b) & (f), 3.1601 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The certificate of death shows the veteran died on July [redacted], 
1998.  The record reflects that at the time of the veteran's 
death, he was in receipt of service-connected disability 
compensation based on a 10 percent evaluation for residuals 
of a fractured right leg.  The appellant filed a claim for 
burial benefits in November 1998.  She claimed entitlement to 
reimbursement for costs in the amount of 45,000 pesos 
incurred in association with the veteran's burial expenses.  

In her February 1999 application for burial benefits, the 
appellant claimed total expenses for burial, funeral, 
transportation and burial plot in the amount of $300.  She 
indicated that $150 of the funds used to pay the expenses 
consisted of the veteran's VA compensation benefits.  

In March 1999, the appellant submitted a receipt from a 
funeral home showing that she paid $83.93 (converted from 
3,600 pesos) for the veteran's memorial service.  

The RO authorized payment of burial benefits and plot or 
interment allowance in the amount of $88.77.  The appellant 
claims that in addition to the $88.77 for the veteran's 
memorial service, she also paid for the cost of transporting 
the body to the cemetery, photographs, and for payment to the 
employees at the cemetery after the burial.  The appellant 
states that she used money contained in the veteran's wallet 
at the time of his death to pay for a portion of these 
additional expenses.  The appellant claims that she is 
statutorily entitled to a plot or interment allowance of $150 
and a burial allowance of $300.  


Criteria

When a veteran's death is not service connected, a certain 
amount not to exceed $300 may be paid toward the veteran's 
funeral and burial expenses.  Entitlement is subject, in 
part, to the following conditions:  (1) At the time of death 
the veteran was in receipt of pension or compensation (or but 
for the receipt of miliary retirement pay would have been in 
receipt of compensation); or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
his death, and in the case of an original claim there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation and pension 
effective prior to the date of the veteran's death, or in the 
case of a reopened claim, there is sufficient prima facie 
evidence of record on the date of the veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval or air service for a 
disability incurred or aggravated in line of duty and the 
body of the deceased is being held by a State (or a political 
subdivision of a State), and the Secretary determines that 
there is no next of kin or other person claiming the body of 
the deceased veteran and that there are not available 
sufficient resources in the veteran's estate to cover burial 
and funeral expenses.  See 38 U.S.C.A. § 2302 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.1600(b) (1999).  

The law authorizes the payment of a burial allowance to an 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses for a veteran.  
Supporting evidence is required to complete a claim for plot 
or interment and burial allowance.  Receipted bills that show 
by whom the payment was made and show receipt by a person 
acting on behalf of the funeral director or cemetery owner 
must be provided.  38 C.F.R. § 3.1601(a)(1) & (b).



When a veteran dies from nonservice-connected causes, an 
amount not to exceed the amount specified in 38 U.S.C.A. § 
2303(b) may be paid as a plot or interment allowance.  The 
plot or interment allowance is payable to the person or 
entity who incurred the expenses.  Entitlement is subject to 
the following conditions:  (1) The deceased veteran is 
eligible for the burial allowance under paragraph (b) or (c) 
of 38 C.F.R. § 3.1600; or (2) The veteran served during a 
period of war and the conditions set forth in § 
3.1604(d)(1)(ii)-(v) (relating to burial in a state veterans' 
cemetery) are met; or (3) The veteran was discharged from the 
active military, naval, or air service for a disability 
incurred or aggravated in line of duty (or at time of 
discharge has such a disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability . . .; and (4) The veteran is not 
buried in a national cemetery or other cemetery under the 
jurisdiction of the United States.  38 C.F.R. § 3.1600(f), in 
pertinent part.

Analysis

At the time of his death, the veteran was receiving 
compensation for a service-connected disability.  However, 
that disability was unrelated to his death.  Therefore, the 
requirements for a nonservice-connected burial allowance were 
satisfied.  38 C.F.R. § 3.1600(b) (1999).  

The appellant submitted a funeral home receipt for a memorial 
service for the veteran in the amount of $83.93 (3,600 pesos, 
converted, based on the average quarterly exchange rate at 
the time the burial expenses were paid as authorized by 38 
C.F.R. § 3.32(b) (1999)).  The appellant is in receipt of 
$87.88 paid as a burial allowance for costs associated with 
the veteran's funeral.  The Board notes that the appellant 
was overpaid but any overpayment was waived by the RO in a 
July 1999 administrative decision.  


The appellant argues that she incurred additional costs on 
behalf of the veteran in connection with his burial and that 
she is statutorily entitled to a $300 burial allowance and a 
plot or interment allowance of $150.  

Determination of the appropriate amount of reimbursement is 
properly made on a case-by-case basis, taking into 
consideration all of the circumstances, and in any case, not 
to exceed $300 for a burial allowance and $150 for a plot or 
interment allowance.  38 U.S.C.A. §§ 2302(a) & 2304(b).  In 
this case the only documentation provided by the appellant 
consists of the July 1998 receipt from a funeral home showing 
that she paid $83.93 (converted from 3,600 pesos) for the 
veteran's memorial service.  The Board finds this accurately 
reflects the amount expended by the appellant on behalf of 
the veteran.  Accordingly, payment of additional burial 
benefits is not warranted in this case.  

The Board notes that the appellant states that after the 
veteran's death she appropriated cash from the veteran's 
wallet and used it for additional costs associated with the 
veteran's funeral, including transporting the body to the 
cemetery, photographs and payment to funeral home employees.  
Since the money the appellant disbursed belonged to the 
veteran, those expenditures are not considered to be paid out 
of the appellant's personal funds.  Moreover, the claims file 
is negative for evidence that the appellant incurred expenses 
in excess of $83.93 on behalf of the veteran.  The appellant 
has not provided documented evidence showing that she paid 
for additional burial expenses or plot or interment expenses.  
In fact, the appellant stated in her April 1999 notice of 
disagreement that she had no further burial expense receipts.  





As to the appellant's claim for a plot or interment 
allowance, while the veteran qualifies for a plot or 
interment allowance, as he was receiving disability 
compensation at the time of his death, the claims file is 
negative for evidence of a plot or interment expenditure 
separate from the cost of the memorial service.  Absent such 
evidence, the Board is unable to find that an additional 
allowance is warranted.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. 
§§ 3.1600(b) & (f), 3.1601.


ORDER

Entitlement to additional burial benefits and plot or 
interment allowance in excess of $88.77 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

